



PURCHASE AGREEMENT
 
THIS AGREEMENT made as of the 8th day of August, 2007.
 
B E T W E E N:
 
EIGER TECHNOLOGY, INC., a corporation governed under the laws of the Province of
Ontario
 
(hereinafter called the "Parent")
 
- and -
 
ETIFF HOLDINGS, LLC, a corporation governed under the laws of the State of
Delaware
 
(hereinafter called the "Vendor")
 
- and -
 
FOUNDATION VENTURE LEASING INC., in Trust., a corporation governed under the
laws of the Province of Ontario
 
(hereinafter called the "Purchaser")
 
- and -
 
RACINO ROYALE, INC., a corporation organized under the laws of the State of
Nevada (the "Corporation")
 
WHEREAS the Vendor is the legal and beneficial owner of fourteen million
twenty-one thousand, six hundred (14,021,600) shares of common stock (the
"Shares")
of the Corporation;
 
AND WHEREAS the Vendor desires to sell to the Purchaser and the Purchaser
desires to purchase from the Vendor the Shares;
 
NOW THEREFORE THIS AGREEMENT WITNESSES that, for the consideration hereinafter
set forth, the receipt and sufficiency of which is being hereby
acknowledged, the Parties have agreed and do hereby agree with each other as
follows:
 
ARTICLE 1
 
INTERPRETATION
 
1.1  Definitions.
 
(a)  
Where used in this Agreement, unless the context or subject matter otherwise
requires, the following words and phrases shall have the meanings set forth
below:

 
 "1933 Act" means the United States Securities Act of 1933, as amended;
"Agreement" means this Agreement (including the Exhibits hereto) as it may be
amended or supplemented from time to time; and the expressions "Article",
"Section", "Subsection" or "Exhibit" followed by a number or letter means and
refers to the specified Article, Section, Subsection or Exhibit of this
Agreement;
"Business Day" means any day, other than a Saturday, Sunday or statutory holiday
in Toronto, Ontario;
"Closing" means the completion of the purchase and sale of the Shares in
accordance with the provisions of this Agreement;
"Closing Date" means August 8, 2007 or such other date as the Parties may agree;
"Corporation" means Racino Royale, Inc., a corporation governed under the laws
of the State of Nevada;
"Exchange Act" means the Securities Act of 1934, as amended.
"Pledged Shares" has the meaning set out in Section 2.3;
"OSC" means the Ontario Securities Commission;
"Parent" means Eiger technology, Inc., a corporation governed under the laws of
the Province of Ontario;
"Parties" means the Vendor, the Parent, the Purchaser and the Corporation and
their successors and permitted assigns; and "Party" means either of the Parties;
"Promissory Note" means the Promissory Note attached as Exhibit "1" hereto;
"Purchase Price" has the meaning set out in Section 2.2(a);
"Purchaser" means Foundation Venture Leasing Inc., in Trust, a corporation
governed under the laws of the Province of Ontario;
"SEC" means the United States Securities and Exchange Commission;
"Securities Laws" means, collectively, the Securities Act (Ontario), the
1933 Act, the regulations and rules made under those statutes, and policy
statements and interpretation notes of the OSC or the SEC or any state of the
United States under "blue sky" laws;
"Share Pledge Agreement" has the meaning set out in Section 2.3;
"Shares" means, collectively, fourteen million, twenty-one thousand, six hundred
(14,021,600) shares of common stock of the Corporation owned by the Vendor; and
"Vendor" means ETIFF Holdings, LLC, a corporation governed under the laws of the
State of Delaware.

1.2  Currency.  All sums of money which are referred to in this Agreement are
expressed in lawful money of the United States of America.
 
1.3  Division of Agreement.  The division of this Agreement into Articles,
Sections, Subsections, paragraphs, subparagraphs and Exhibits and the insertion
of headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement.  The terms "this Agreement",
"hereof", "herein", "hereunder" and similar expressions refer to this Agreement
and not to any particular Article, Section or other portion of the Agreement.
 
1.4  Number and Gender.  Words importing the singular number only shall include
the plural and vice versa, and words importing the use of any gender shall
include all genders.
 
1.5  Including.  Unless otherwise specifically indicated or the context
otherwise requires, "include", "includes" and "including" shall be deemed to be
followed by the words "without limitation".
 
1.6  Exhibits.  The following are the Exhibits attached to this Agreement:
 
                             Exhibit "1" [exhibit10-3.htm]
–
Form of Promissory Note
                             Exhibit "2" [exhibit10-2.htm]
–
Form of Share Pledge Agreement

ARTICLE 2
 
PURCHASE AND SALE OF SHARES AND INTELLECTUAL PROPERTY
 
2.1  Purchase and Sale of Shares.  Subject to the terms and conditions hereof,
the Vendor hereby sells, conveys, assigns, transfers and sets over absolutely to
the Purchaser, and the Purchaser hereby purchases from the Vendor, all of the
Vendor's rights, title and interest, directly or indirectly, beneficial or
otherwise, in and to the Shares, effective on and as of the Closing.
 
2.2  Purchase Price.
 
(a)  
The purchase price payable by the Purchaser to the Vendor for the Shares shall
be $701,080 in the aggregate (the "Purchase Price").

 
(b)  
The Purchaser shall satisfy the Purchase Price by delivery to the Vendor on
Closing as follows:

 
(i)  
cheque or cash in the amount of thirty thousand dollars ($30,000) payable to the
Vendor or as the Vendor may direct; and

 
(ii)  
the Promissory Note granted by Purchaser in favour of Vendor in the principal
amount of $671,080 in the form of Exhibit "1" payable on the following basis:

 
(A)  
$70,000 on or before August 31, 2007;

 
(B)  
$133,694 on or before September 30, 2007; and

 
(C)  
$233,693 on or before February 1, 2008; and

 
(D)  
$233,693 on or before September 1, 2008.

 
2.3  Pledge of Shares.  The Purchaser agrees to pledge to the Vendor on Closing
12,619,460 of the Purchased Shares (the "Pledged Shares") as security for the
Purchaser's obligation under the Promissory Note, to be held by the Vendor and
released in accordance with the share pledge agreement in the form of Exhibit
"2" attached hereto (the "Share Pledge Agreement").
 
2.4  Purchase and Sale of Intellectual Property.  The Parent and the Corporation
agree that, for a purchase price of $1.00, the Parent shall acquire from the
Corporation all of the Corporation’s right, title and interest in and to the
name "Racino Royale, Inc." or substantially similar names and all of the
Corporation’s right, title and interest in and to the "Racino Royale, Inc." URL
(the URL and the name "Racino Royale, Inc." being, collectively, the
"IntellectualProperty").  The Purchaser and the Vendor acknowledge and agree
that the Parent has bought the Intellectual Property and the Purchaser agrees
to, on or before the six month anniversary date of this Agreement, use its best
efforts to cause the Corporation to change its name, through shareholder vote,
merger or directors vote (as a Nevada corporation) from Racino Royale, Inc. to
such other name as the Purchaser may deem appropriate.
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES
 
3.1  Representations and Warranties of the Vendor.  The Vendor represents and
warrants to the Purchaser as follows and acknowledges that the Purchaser is
relying upon such representations and warranties in connection with the entering
into of this Agreement and the purchase by the Purchaser of the Shares:
 
(a)  
Capacity.  The Vendor is a corporation duly incorporated, organized and validly
subsisting and in good standing under the laws of Delaware.  The Vendor has all
necessary corporate power and capacity and is qualified to own, lease and
operate its property and assets and to conduct its business at and in the places
where such property and assets are now owned, leased or operated or such
business is now conducted.  The Vendor has all the necessary corporate power and
authority to enter into this Agreement and other agreements and instruments
contemplated herein and perform its obligations hereunder.

 
(b)  
Agreement Binding.  This Agreement has been duly executed and delivered by the
Vendor and is a valid and binding obligation of the Vendor enforceable against
the Vendor in accordance with its terms except as such enforcement may be
limited by applicable bankruptcy, insolvency or other laws of general
application affecting the rights of creditors and the availability of equitable
remedies such as specific performance and injunction which are only available in
the discretion of the court from which they are sought.

 
(c)  
No Violation.  The execution and delivery of this Agreement by the Vendor, and
the performance of its obligations hereunder, do not (or would not with the
giving of notice, the lapse of time or the happening of any event or condition)
result in the violation of any terms or provisions of any law applicable to
(including all Securities Laws), or the constating documents of, the Vendor or
of any agreement, written or oral, to which the Vendor is a party or by which he
is bound.

 
(d)  
Title.  The Vendor is the sole legal and beneficial owner of the Shares and has
good and marketable title to the Shares free and clear of any mortgages,
charges, pledges, security interests or other encumbrances.

 
(e)  
Approvals and Consents.  No authorization, consent or approval of any person,
including any governmental authority, is required in connection with the
execution, delivery or performance of this Agreement by the Vendor or the sale
of the Shares by the Vendor to the Purchaser.

 
(f)  
No Option to Purchase.  No person, firm or corporation has any agreement, option
or any right capable of becoming an agreement or option for the purchase from
the Vendor of any of the Shares.

 
(g)  
No Shareholders' Agreement.  The Vendor is not a party to any shareholders'
agreement made among any shareholders of the Corporation and there is no
unanimous shareholders' agreement among shareholders of the Corporation.

 
(h)  
No Other Interests.  The Vendor does not have any interest, directly or
indirectly, legal or beneficial, or any right capable of becoming an interest,
or any right to acquire any interest, in the Corporation, other than the shares.

 
(i)  
No Liabilities.   The Corporation has no outstanding liabilities, real or
contingent, to the Vendor.

 
(j)  
Capacity of the Corporation.  The Corporation is a corporation duly
incorporated, organized and validly subsisting and in good standing under the
laws of the State of Nevada.  The Corporation has all necessary corporate power
and capacity and is qualified to own, lease and operate its property and assets
and to conduct its business at and in the places where such property and assets
are now owned, leased or operated or such business is now conducted.

 
(k)  
Trading of Shares.  The common shares of the Corporation are quoted on the Over
the Counter Bulletin Board under the symbol "RCNR".

 
(l)  
Withholding Taxes.  The Corporation has no obligation to pay withholding taxes
in Canada or in the United States of America.

 
3.2  Representations and Warranties of Purchaser.  The Purchaser represents and
warrants to the Vendor as follows and acknowledges that the Vendor is relying
upon such representations and warranties in connection with the entering into of
this Agreement and the sale by the Vendor of the Shares:
 
(a)  
Capacity.  The Purchaser is a corporation duly established and validly existing
under the laws of the Province of Ontario, has the necessary capacity and
authority to execute and deliver this Agreement and to observe and perform its
covenants and obligations hereunder and has taken all necessary action in
respect thereof;

 
(b)  
Agreement Binding.  This Agreement has been duly authorized, executed and
delivered by the Purchaser, and is a valid and binding obligation of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency
or other laws of general application affecting the rights of creditors and the
availability of equitable remedies such as specific performance and injunction
which are only available in the discretion of the court from which they are
sought.

 
(c)  
No Violation.  The execution and delivery of this Agreement by the Purchaser,
and the performance of the Purchaser's obligations hereunder, do not (or would
not with the giving of notice, the lapse of time or the happening of any event
or condition) result in the violation of any terms or provisions of any law
applicable to or, if applicable, the constating documents of the Purchaser or of
any agreement, written or oral, to which the Purchaser is a party or by which
the Purchaser is bound.

 
(d)  
Approvals and Consents.  No authorization, consent or approval of any person,
including any governmental authority, is required in connection with the
execution, delivery or performance of this Agreement by the Purchaser or the
purchase of the Shares by the Purchaser.

 
3.3  Representations and Warranties of the Corporation.
 
The Corporation represents and warrants to the Purchaser as follows and
acknowledges that the Purchaser is relying upon such representations and
warranties in connection with the entering into of this Agreement and the
purchase by the Purchaser of the Shares.
 
(a)  Capacity.  The Corporation is a corporation duly incorporated, organized
and validly existing and in good standing under the laws of the State of Nevada.
The Corporation has all necessary corporate power and capacity and is qualified
to own, lease and operate its property and assets and to conduct its business at
and in the places where such property and assets are now owned, leased or
operated or such business is now conducted.  The Corporation has all the
necessary corporate power and authority to enter into this Agreement and other
agreements and instruments contemplated herein and perform its obligations
hereunder.
 
(b)  Agreement
Binding.                                                      This Agreement has
been duly executed and delivered by the Corporation and is a valid and binding
obligation of the Corporation enforceable against the Company in accordance with
its terms except as such enforcement may be limited by applicable bankruptcy,
insolvency or other laws of general application affecting the rights of
creditors and the availability bankruptcy, insolvency or other laws of general
application affecting the rights of creditors and the availability of equitable
remedies such as specific performance and injunction which are only available in
the discretion of the court from which they are sought.
 
(c)  No Violation.  The execution and delivery of this Agreement by the
Corporation, and the performance of its obligations hereunder, do not (or would
not with the giving of notice, the lapse of time or the happening of any event
or condition) result in the violation of any terms or provisions of any law
applicable to (including all Securities Laws), or the constituting documents of,
the Company or of any agreement, written or oral, to which the Corporation is a
party or by which he is bound.
 
(d)  Approvals and Consents.  No authorization, consent or approval of any
person, including any governmental authority, is required in connection with the
execution, delivery or performance of this Agreement by the Corporation.
 
(e)  Current Filings.    The Corporation represents that it is current in all of
its filings under the Exchange Act and that it has not been informed by the SEC
that any of such filings is under review.
 
(f)  Capacity of the Corporation.  The Corporation is a corporation duly
incorporated, organized and validly subsisting and in good standing under the
laws of the State of Nevada.  The Corporation has all necessary corporate power
and capacity and is qualified to own, lease and operate its property and assets
and to conduct its business at and in the places where such property and assets
are now owned, leased or operated or such business is now conducted.
 
(g)  Trading of Shares.  The common shares of the Corporation are quoted on the
Over the Counter Bulletin Board under the symbol "RCNR" and the Corporation has
not received any notice of an intent to remove such quotation.
 
(h)  Absence of Liabilities.  Except as disclosed in the Form 10-QSB for the
quarter ended March 31, 2007, the Company has no liabilities, except those
arising in the ordinary course of business and which in no event exceed $50,000
in the aggregate.  For a period of six months from the date hereof, the
Corporation will not occur any indebtedness, other than in the ordinary course
of business, without the prior written consent of the Purchaser.
 
(i)  Legal Proceedings.  Except as disclosed in the Corporation’s Form 10-QSB
for the quarter ended March 31, 2007, the Corporation is not a party to any
legal proceeding.
 
(j)  Non-Dilution. The Purchased Shares represent 49.68% of the total
outstanding common stock of the Corporation and other than as disclosed in the
Corporation’s 10-QSB for the quarter ended March 31, 2007 there are no
securities convertible into or exercisable for common stock.  For a period of
six months from the date hereof, the Corporation will not issue any additional
shares of common stock or securities convertible into common stock without the
prior written consent of the Purchaser.
 
3.4  Survival of Representations and Warranties.  The representations and
warranties of each Party contained in this Agreement shall survive the Closing
for a period of three (3) years and thereafter terminate and be of no further
force and effect.
 
ARTICLE 4
 
COVENANTS
 
4.1  Covenants of the Vendor. The Vendor covenants and agrees with the Purchaser
that the Vendor will make or cause to be made all regulatory filings and pay or
cause to be paid all filing fees required to be made or paid by the Vendor with
the OSC, SEC and other applicable securities regulatory authorities with respect
to the sale of the Shares from the Vendor to the Purchaser within the time
period prescribed by applicable Securities Laws.
 
4.2  Covenants of Purchaser. The Purchaser covenants and agrees with the Vendor
as that  the Purchaser will execute and deliver all documentation required by
the Securities Laws and by applicable securities regulatory authorities in
connection with its purchase of the Shares.
 
4.3  Non-Disclosure.  The Parties agree that no disclosure will be made with
respect to the existence of this Agreement or the transaction of purchase and
sale contemplated herein unless:
 
(a)  
it is approved in advance by all Parties acting reasonably, or

 
(b)  
it is required by law including any Securities Law,

 
and if such disclosure is required, the Party making the disclosure shall use
reasonable efforts to give prior oral or written notice to the other Party, and
if such prior notice is not possible, to give such notice immediately following
the making of such disclosure.
 
ARTICLE 5
 
CONDITIONS ON CLOSING
 
5.1  The Purchaser's obligation to purchase the Shares is subject to the
conditions that the purchase of the Shares by the Purchaser from the Vendor is
exempt from the registration requirements and prospectus filing requirements
under applicable Securities Laws.
 
5.2  If any of the conditions contained in Section 5.1 shall not be performed or
fulfilled at or prior to the time of Closing to the satisfaction of the Party
benefiting from the condition, acting reasonably, such Party may, by notice to
the other Party, terminate this Agreement and the obligations of the Parties
under this Agreement.  Any such condition may be waived in whole or in part by
the Party benefiting from the condition without prejudice to any claims it may
have for breach of covenant, representation or warranty.
 
ARTICLE 6
 
DELIVERIES
 
6.1  Deliveries of the Vendor.  The Vendor shall deliver or cause to be
delivered to the Purchaser on or before the Closing Date the following:
 
(a)  
share certificates representing the Purchased Shares duly endorsed for transfer
together with a general assignment and powers of attorney transferring the
Shares from the Vendor to the Purchaser;

 
(b)  
resolutions of the board of directors of the Vendor approving the sale of the
Purchased Shares from the Vendor to the Purchaser, and the execution and
delivery of this Agreement and other documents contemplated herein;

 
(c)  
the Share Pledge Agreement executed by the Vendor;

 
(d)  
all corporate records of the Corporation in the possession of the Vendor or
directly or indirectly under the control of the Vendor (the "Corporate
Records");

 
(e)  
any other resolutions or consents or any other documents that may be required to
effect the transaction contemplated hereunder.

 
6.2  Deliveries of the Purchaser.  The Purchaser shall deliver to the Vendor on
or before the Closing Date:
 
(a)  
cheque or wire transfer in the amount of $30,000 payable to the Vendor
representing the cash portion of the Purchase Price for the Purchased Shares due
on the Closing Date;

 
(b)  
the Promissory Note; and

 
(c)  
the Share Pledge Agreement executed by the Purchaser;

 
ARTICLE 7
 
MISCELLANEOUS
 
7.1  Expenses.  Each Party shall be responsible for its own legal fees and other
charges incurred in connection with the negotiation of this Agreement.
 
7.2  Further Assurances.  Each of the Parties shall promptly do, execute,
deliver or cause to be done, executed or delivered all further acts, documents
and things in connection with this Agreement that the other Party may reasonably
require for the purposes of giving effect to this Agreement and take all such
steps as may be reasonably within its power to implement to their full extent
the provisions of this Agreement.
 
7.3  Survival of Covenants.  To the extent that they have not been fully
performed at or prior to the time of Closing, all covenants shall survive the
Closing and shall continue indefinitely notwithstanding the Closing.
 
7.4  Entire Agreement.  This Agreement constitutes the entire agreement between
the Parties concerning the subject matter hereof and supersedes all prior
statements, representations, discussions, negotiations and agreements, both oral
and written, concerning the subject matter hereof.
 
7.5  Amendment, Waiver.  No amendment, waiver or termination of this Agreement
shall be binding unless executed in writing by the Party to be bound thereby and
no such amendment or waiver shall extend to anything other than the specific
subject matter thereof.  The failure at any time of a Party to insist upon
strict performance of any provision of this Agreement shall not limit the
ability of that Party to insist at any future time whatsoever upon the
performance of the same or any other provision (except insofar as that Party may
have given a valid and effective waiver or release).
 
7.6  Notices.  Any notice, certificate, consent, determination, or other
communication required or permitted to be given or made under this Agreement
shall be in writing and shall be effectively given and made if (i) delivered
personally, (ii) sent by courier service, or (iii) sent by fax, in each case to
the applicable address set out below:
 
For the Vendor:
 
ETIFF Holdings, LLC
 
144 Front Street West, Suite 700
 
Toronto, Ontario  M5J 2L7
 
Fax:                      416-216-1164
 
Attention:                                Jason Moretto
 
For Purchaser:
 
Foundation Venture Leasing Inc., in Trust
 
95 Wellington Street West, Suite 1200
 
Toronto, Ontario  M5J 2Z9
 
Fax:                      416-941-8852
 
Attention:                                Jeremy Goldman
 
Any such communication so given shall be deemed to have been given and received
on the day of delivery if delivered, or on the day of faxing, provided that such
day in either event is a Business Day and the communication is so delivered, or
faxed, before 4:30 p.m. (local time) on such day.  Otherwise, such communication
shall be deemed to have been given and received on the next following Business
Day.  Any Party may change its address under this section by notice to the other
Party given in the manner provided in this section.
 
7.7  Severability.  Each of the provisions contained in this Agreement is
distinct and severable and a declaration of invalidity or unenforceability of
any provision of this Agreement by a court of competent jurisdiction, including
the breadth or scope of such provision, shall not affect the validity or
enforceability of any other provision, or part thereof, of this Agreement.  To
the extent permitted by applicable law, the Parties waive any provision of law
which renders any provision of this Agreement invalid or unenforceable in any
respect.
 
7.8  Successors.  This Agreement shall be binding upon and shall enure to the
benefit of the Parties hereto and their respective successors and permitted
assigns.
 
7.9  Assignment.  This Agreement may not be assigned by a Party without the
prior written consent of the other Party.
 
7.10  Counterparts.  This Agreement may be executed in counterparts, each of
which shall be considered an original and both of which taken together shall
constitute a single agreement.  For the purposes of this Section 7.10, a
facsimile copy of an executed counterpart of this Agreement shall be deemed to
be an original.
 
7.11  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein.  Each of the Parties hereto hereby attorns to the
jurisdiction of the courts of the Province of Ontario in the event of a dispute.
 
7.12  Independent Legal Advice. The Parties hereby acknowledge that they have
either been represented by independent legal counsel in respect of the
negotiation and completion of this Agreement and the matters contemplated herein
or have been provided the opportunity to obtain independent legal counsel.  To
the extent that a Party hereto has declined to receive independent legal
counsel, such Party hereby waives the right, should a dispute later develop, to
rely on its lack of independent legal counsel to avoid its obligations, to seek
indulgences from the other Parties hereto or to otherwise attack the integrity
of this Agreement or any of the provisions hereof, in whole or in part.
 


 
SIGNATURE PAGES TO FOLLOW
 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF the Parties hereto have executed this Agreement.
 
ETIFF HOLDINGS, LLC.






Per:           
Name:
Title:


I have the authority to bind the corporation.




FOUNDATION VENTURE LEASING INC., in Trust






Per:           
Name:
Title:


I have the authority to bind the corporation.






EIGER TECHNOLOGY, INC.






Per:           
Name:
Title:


I have the authority to bind the corporation.




RACINO ROYALE, INC.






Per:           
Name:
Title:


I have the authority to bind the corporation.




 


 



